            Case 7:19-cv-08245-CS Document 24 Filed 12/10/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


CHARLES SCHWAB & CO., INC.,
                                                                   7:19-cv-8245-CS
       Plaintiff,
                                                           ORDER CONFIRMING
               v.                                          ARBITRATION AWARD
PETER PAVLAKIS,

       Defendant.

       THIS MATTER having come before this Court on defendant Peter Pavlakis’ unopposed

motion to confirm the award issued in his FINRA arbitration; the Court being sufficiently advised

in the premises and finding adequate factual and legal bases upon which to confirm said award in

accordance with 9 U.S.C. § 9; and there appearing to the Court no reason why the award should

not be confirmed,

       IT IS HEREBY ORDERED that the undisputed material facts set forth in defendant’s

motion be adopted and the arbitration award issued by the FINRA panel on August 28, 2020 in

Case No. 19-02672 be, and hereby is, confirmed. This Order shall constitute a final judgment

approving the panel’s recommendation of expungement and shall be sufficient for all such

purposes.

                                            SO ORDERED.



               December 10, 2020
       Dated: _____________                                _____________________________
                                                                     Cathy Seibel
                                                               United States District Judge
